EXHIBIT 99.1 NEWS RELEASE Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Blvd. Seminole, FL 33772-2539 Contact: Andrew D. Demott, Jr., CFO OR Hala Elsherbini, Halliburton Investor Relations (727) 803-7135 (972) 458-8000 For Immediate Release SUPERIOR UNIFORM GROUP, INC. REPORTS OPERATING RESULTS FOR ● Net Sales Increase 20.1 percent ● Net Income Increases 12.0 percent ● 17 th Consecutive Quarter with Sales Increase SEMINOLE, Fla. - February 23, 2017 – Superior Uniform Group, Inc. (NASDAQ: SGC), today announced its fourth quarter and year-end operating results for 2016. The Company announced that for the year ended December 31, 2016, net sales increased 20.1 percent to $252.6 million, compared to 2015 net sales of $210.3 million. Net income for the year ended December 31, 2016 was $14.6 million, or $0.98 per diluted share, compared to $13.1 million, or $0.90 per diluted share, reported for the year ended December 31, 2015. ASU No. 2016-09,Compensation - Stock Compensation (Topic 718): Improvements to EmployeeShare-Based Payment Accounting. This ASU simplifies several aspects of accounting for share-based payment transactions, including the income tax consequences. During the quarter ended December 31, 2016, we elected to early adopt the ASU, effective January 1, 2016, which resulted in retrospective adjustments to the 2016 quarterly financial statements. Net income for 2016 was positively impacted by $0.9 million as a result of this change in accounting with $0.4 million of this change being reflected in the fourth quarter results. Conversely, as a result of the BAMKO acquisition in March, our 2016 net income was negatively impacted by $1.1 million in pre-tax acquisition related expenses. Net sales for the fourth quarter ended December 31, 2016 increased 21.6 percent to $64.7 million, compared to 2015 fourth quarter net sales of $53.2 million. This represents our 17th consecutive quarter of year-over-year sales increases. Net income for the fourth quarter ended December 31, 2016 was $4.4 million, or $0.30 per diluted share, compared to net income of $3.4 million or $0.23 per diluted share, reported for the fourth quarter ended December 31, 2015. -more- Michael Benstock, chief executive officer, commented, “We are pleased to report solid gains for both top and bottom line performance for fiscal 2016. Net income increased 12.0 percent on a net sales gain of 20.1 percent. Results like these are only possible through the hard work and disciplined focus of our teams. We also laid the groundwork for long-term future success by strengthening our competitive position and broadening our growth prospects. During 2016, we completed the acquisition of BAMKO to give us a strong foothold in the promotional products and branded merchandise market. We opened a new factory in Haiti to improve our competitive position, and we completed our new call center facility in El Salvador that essentially triples our capacity there. “Our updated guidance relative to net sales is as follows: Over the next three to five years on average, we expect organic growth in our uniform segment will exceed 6 percent, our promotional products segment will exceed 15 percent organic growth and our remote staffing solutions segment will generate growth of $3.0 million to $3.5 million per year. Overall, we expect average organic growth in excess of 8 percent. We intend to supplement our organic growth with acquisitions in the promotional products segment each year while continuing to pursue acquisitions in the uniform segment as they become available.” About Superior Uniform Group, Inc. Superior Uniform Group® (NASDAQ: SGC), established in 1920, is one of America’s foremost providers of fine uniforms and image apparel. Headquartered in Seminole, Fla., Superior Uniform Group manages award-winning uniform apparel programs for major corporations nationwide. Leaders in innovative uniform program design, global manufacturing, and state-of-the-art distribution, Superior Uniform Group helps companies achieve a more professional appearance and better communicate their brands – particularly those in healthcare, private security, retail, hospitality, transportation and food service industries. The company’s commitment to service, technology, quality and value-added benefits, as well as its financial strength and resources, support customers’ diverse needs while embracing a “Customer 1st, Every Time!” philosophy and culture. Superior Uniform Group sells its wide range of products through its signature brands Superior I.D.™ , Fashion Seal Healthcare® and HPI Direct® . Superior Uniform Group is also the parent company for The Office Gurus® , which provides call center and BPO solutions to a variety of customers, and BAMKO® , its innovative promotional products company that provides custom branding solutions to some of the nation’s strongest brands. For more information, call (800) 727-8643 or visit www.SuperiorUniformGroup.com . -more- Statements contained in this press release which are not historical facts may constitute forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties, including without limitation, those identified in the Company’s SEC filings, which could cause actual results to differ from those projected. Comparative figures for 2016 and 2015 are as follows: -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME YEARS ENDED DECEMBER 31, Net sales $ 252,596,000 $ 210,317,000 Costs and expenses: Cost of goods sold 165,614,000 138,884,000 Selling and administrative expenses 66,396,000 52,018,000 Interest expense 688,000 519,000 232,698,000 191,421,000 Income before taxes on income 19,898,000 18,896,000 Income tax expense 5,260,000 5,830,000 Net income $ 14,638,000 $ 13,066,000 Weighted average number of shares outstanding during the period (Basic) 14,082,243 13,761,009 (Diluted) 14,897,489 14,578,644 Per Share Data: Basic Net earnings $ 1.04 $ 0.95 Diluted Net earnings $ 0.98 $ 0.90 Cash dividends per common share $ 0.340 $ 0.315 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS YEARS ENDED DECEMBER 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3,649,000 $ 1,036,000 Accounts receivable, less allowance for doubtful accounts of $1,276,000 and $848,000, respectively 41,823,000 29,914,000 Accounts receivable - other 3,085,000 3,262,000 Inventories 69,240,000 63,573,000 Prepaid expenses and other current assets 7,214,000 6,214,000 TOTAL CURRENT ASSETS 125,011,000 103,999,000 PROPERTY, PLANT AND EQUIPMENT, NET 27,533,000 22,524,000 OTHER INTANGIBLE ASSETS, NET 23,238,000 14,222,000 GOODWILL 11,269,000 4,135,000 DEFERRED INCOME TAXES 6,800,000 4,980,000 OTHER ASSETS 2,997,000 1,871,000 $ 196,848,000 $ 151,731,000 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 13,507,000 $ 11,775,000 Other current liabilities 10,716,000 8,307,000 Current portion of long-term debt 5,893,000 2,750,000 Current portion of acquisition-related contigent liability 1,788,000 1,787,000 TOTAL CURRENT LIABILITIES 31,904,000 24,619,000 LONG-TERM DEBT 36,227,000 21,131,000 LONG-TERM PENSION LIABILITY 9,467,000 8,925,000 LONG-TERM ACQUISITION-RELATED CONTINGENT LIABILITY 7,238,000 3,866,000 OTHER LONG-TERM LIABILITIES 1,462,000 500,000 COMMITMENTS AND CONTINGENCIES (NOTE 11) SHAREHOLDERS' EQUITY: Preferred stock, $.001 par value - authorized 300,000 shares (none issued) - - Common stock, $.001 par value - authorized 50,000,000 shares, issued and outstanding - 14,513,207 and 13,917,465, respectively. 15,000 14,000 Additional paid-in capital 42,416,000 33,806,000 Retained earnings 74,283,000 65,392,000 Accumulated other comprehensive income (loss), net of tax: Pensions ) ) Cash flow hedges 21,000 ) Foreign Currency Translation Adjustment 73,000 - TOTAL SHAREHOLDERS' EQUITY 110,550,000 92,690,000 $ 196,848,000 $ 151,731,000 -more- SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2016 2015 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 14,638,000 $ 13,066,000 Adjustments to reconcile net income to net cash provided from operating activities: Depreciation and amortization 4,935,000 3,873,000 Provision for bad debts - accounts receivable 512,000 266,000 Share-based compensation expense 1,638,000 1,361,000 Deferred income tax (benefit) provision ) ) Gain on foreign currency transactions ) - Gain on disposals of property, plant and equipment - ) Adjustment to acquisition-related contingent liability ) ) Accretion of acquisition-related contingent liability 169,000 119,000 Excess tax benefit from exercise of stock options and SARS - 1,575,000 Changes in assets and liabilities, net of acquisition of business: Accounts receivable - trade ) ) Accounts receivable - other 177,000 873,000 Inventories ) ) Prepaid expenses and other current assets 2,203,000 ) Other assets ) ) Accounts payable 87,000 2,069,000 Other current liabilities 1,943,000 ) Long-term pension liability 829,000 ) Other long-term liabilities 962,000 ) Net cash provided from operating activities 11,989,000 9,913,000 CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Proceeds from disposals of property, plant and equipment - 24,000 Acquisition of business, net of acquired cash ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 125,067,000 67,345,000 Repayment of long-term debt ) ) Payment of cash dividends ) ) Payment of acquisition-related contingent liability ) ) Proceeds received on exercise of stock options 1,504,000 1,840,000 Tax benefit from vesting of acquisition related restricted stock 990,000 - Tax withholdings on exercise of stock rights ) ) Common stock reqcquired and retired ) - Net cash provided from (used in) financing activities 13,108,000 ) Effect of exchange rates on cash 62,000 - Net increase (decrease) in cash and cash equivalents 2,613,000 ) Cash and cash equivalents balance, beginning of year 1,036,000 4,586,000 Cash and cash equivalents balance, end of year $ 3,649,000 $ 1,036,000
